Appellee's petition to transfer purports to be grounded on clause (b) of subsection (4), Rule 2-23, 1943 Revision, "that the opinion of the Appellate Court erroneously decides a new question of law." The petition deals solely with appellee's contention that appellant was guilty of contributory negligence as a matter of law, a subject that was not mentioned *Page 179 
in the opinion of the Appellate Court. There is no attempt to comply with either clause (a) or clause (c). No question being presented for our consideration, the petition is dismissed.
Note. — Reported in 59 N.E.2d 359.